Citation Nr: 0106681	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  98-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, a right elbow disability, tinnitus, barotitis of 
the left ear, bilateral ear fungus and benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had the following verified periods of active 
service:  January 1942 to October 1945; May 1947 to May 1956; 
and August 1962 to November 1963.  Upon his retirement in 
November 1963 he was credited with slightly over 20 years of 
active service.  

This is an appeal from a July 1998 rating action by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center, Wichita, Kansas, which, inter alia, denied 
entitlement to service connection for a chronic right 
shoulder disability, a chronic right elbow disability, 
tinnitus, barotitis of the left ear, bilateral ear fungus, 
and benign prostatic hypertrophy.  In November 1998 the 
veteran testified at a hearing at the regional office before 
a hearing officer.  The case is now before the Board for 
appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for benign prostatic hypertrophy is being deferred 
pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary has been obtained for an 
equitable disposition of the veteran's claims, with the 
exception of the claim for service connection for benign 
prostatic hypertrophy.  

2.  The veteran complained of right shoulder and right elbow 
pain in 1962 and 1963.

3.  When the veteran was examined by the VA in March 1998 he 
complained of occasional pain involving the right shoulder 
and right elbow.  There was slight tenderness to palpation 
about the right elbow.  The diagnosis was residuals of trauma 
of the right shoulder and elbow.

4.  There is a reasonable probability that the veteran's 
current right shoulder and right elbow conditions developed 
coincident with his active military service.

5. The veteran's service medical records do not reflect any 
complaints or findings regarding tinnitus.  When he was 
examined by the VA in March 1998 constant bilateral tinnitus 
of some 10 to 15 years in duration was diagnosed.

6.  It is reasonably probable that the veteran's tinnitus 
developed as a result of acoustic trauma sustained in 
service.  

7.  The veteran was treated during service on one occasion 
for barotitis involving the left ear, but his service medical 
records do not reflect any treatment for an ear fungus.  When 
he was afforded a VA ear examination in March 1998, the ears 
were normal.


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability, a chronic right 
elbow disability and tinnitus were incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(c).

2.  The veteran does not have residuals of barotitis of the 
left ear or a bilateral ear fungus that were incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With the exception of the claim for service connection for 
benign prostatic hypertrophy, the record reflects that the 
veteran has been made aware of what evidence was pertinent to 
his claims and afforded the opportunity to submit such.  The 
regional office has obtained extensive relevant medical 
records and has afforded the veteran VA examinations in 
connection with his claims.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114-stat. 2096-98 (2000) (to be codified at 38 
U.S.C. §§ 5103 and 5103A).

I.  Background

The veteran's service medical records reflect that when he 
was seen in March 1962 it was indicated that he had gone in 
an altitude chamber the previous day and had developed ear 
pain and currently had barotitis of the left ear.  Medication 
was prescribed.  When he was afforded an annual flight 
physical examination in July 1962, it was noted that the 
prostate was one-plus enlarged.  There was no urinary 
retention.  He was seen in November 1962 for continued neck, 
back, shoulder and arm aching.  In February 1963 he was still 
having neck, shoulder and elbow pain.  In March 1963 
persistent right shoulder and elbow pain was reported.

When the veteran was examined for retirement from service he 
complained of occasional pain in the neck, right shoulder, 
right elbow and low back for the previous 10 months, 
associated with cold weather.  He had had a ruptured blood 
vessel in the left ear in 1962 in an altitude chamber and had 
responded to treatment.  There had been no recurrence and no 
complications or sequelae.  On medical examination the 
prostate was normal in size and consistency.  There was 
tenderness over the lateral epicondyle of the right shoulder.  
Clinical evaluation of the ears was normal.

A orthopedic examination was also conducted on the day of the 
veteran's physical examination for separation from service.  
It was noted that in March 1963 he had been referred to a 
local orthopedic consultant because of complaints of pain 
involving his neck, right shoulder, right elbow and low back 
of several months' duration.  An examination showed 
degenerative joint disease with recommendations for postural 
exercises and injections when needed for relief of severe 
pain.  Exercises had been instituted and since March 1963 the 
veteran had not been on sick call and his complaints had not 
been disabling.  He had remained on a full flying duty as a 
noncrew member without any difficulty.  

Physical examination showed some tenderness over the lateral 
epicondyle of the right elbow.  Spinal X-rays showed some 
generalized arthritic changes.  Neurological examination was 
normal.  The remainder of the physical examination was within 
normal limits.  The final diagnosis was degenerative joint 
disease involving the right elbow, neck and low back that 
responded to conservative therapy and was not incapacitating.  
The veteran was found to be physically qualified for 
retirement.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1998.

Records from a service department medical facility reflect 
that the veteran was seen in 1973 for various conditions 
including low back pain.  None of the conditions for which 
service connection is currently claimed were reported.

The veteran was afforded a VA orthopedic examination in March 
1998.  He stated that he was occasionally bothered by right 
shoulder and elbow pain.  On examination, range of motion of 
the shoulders and elbows was normal.  There was no tenderness 
to palpation about the shoulder.  There was slight tenderness 
to palpation about the right elbow.  X-ray studies of the 
right shoulder and right elbow showed no gross abnormality.  
The diagnosis was residuals of trauma of the right shoulder 
and elbow.  

The veteran was also afforded a VA ear examination in March 
1998.  He reported a bilateral hearing loss for several years 
and reported exposure to loud noises in service.  He reported 
a bilateral tinnitus for 10 to 15 years that was constant.  
Examinations of the ears was normal.  The examiner stated 
that tinnitus was present, but he had no active ear disease.  
On the VA audiological examination his main complaint was a 
constant bilateral tinnitus.  He also reported occasional 
difficulty hearing and understanding speech especially with 
background noise.  He had a history of military combat noise 
exposure to aircraft.  The tinnitus had reportedly begun 10 
to 15 years previously.  Audiological results indicated a 
bilateral sensorineural hearing loss.  However, it was not 
disabling under VA standards.  38 C.F.R. § 3.385.  

During the November 1998 hearing at the regional office the 
veteran stated that he had a problem with his right shoulder.  
His right elbow did not bother him as much anymore.  The 
shoulder and right elbow condition had begun about the same 
time that his back and neck began hurting him, but he had 
never received any treatment or medication for his shoulder 
or elbow.  He did not recall any specific injury to his right 
shoulder in service.  While he was in the Philippines he had 
gotten a fungus infection in both ears. He had been exposed 
to loud engine noises while flying in B-25's without any 
hearing protection.  He had not been exposed to any loud 
noises after his separation from service.  He did not recall 
when his tinnitus began but he knew that he had had it for a 
lengthy period of time.  He described it as a ringing in his 
ears that was constant.  His only current symptom involving 
his left ear was that the ear wax was a dark red in color 
whereas the right ear was a normal yellow color. The fungus 
had been treated with medication he had not had any further 
symptoms.

The regional office later received records from a U.S. Army 
medical facility reflecting treatment of the veteran for 
various conditions from 1985 to 1997 including problems with 
high cholesterol and a cyst on his right chest wall.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the veteran's service medical records reflect 
that he was seen on several occasions in 1962 and 1963 with 
complaints including pain involving his right shoulder and 
right elbow.  He complained of occasional pain involving his 
right shoulder and right elbow when he was examined for 
retirement from military service.  Examination showed 
tenderness over the lateral epicondyle of the right elbow.  
The diagnosis was degenerative joint disease involving the 
right elbow, neck and low back.  

When the veteran was examined by the VA in March 1998, X-ray 
studies did not confirm the presence of arthritis involving 
the right shoulder or right elbow.  However, the veteran 
again complained of occasional pain involving the right 
shoulder and elbow and on physical examination there was 
slight tenderness to palpation about the right elbow.  The 
diagnosis was residuals of trauma of the right shoulder and 
elbow.  During the November 1998 regional office hearing, the 
veteran testified that he had problems with the right 
shoulder and right elbow although the right elbow problems 
had diminished in severity.  On the basis of the present 
record, the Board concludes that the veteran's current right 
shoulder and right elbow conditions are a continuation of the 
right shoulder and right elbow problems noted in service.  
Accordingly, under the circumstances, it follows that service 
connection for a chronic right shoulder disability and a 
chronic right elbow disability is in order.  38 U.S.C.A. 
§§ 1110, 1131.  In arriving at its decision in this regard 
the Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. §  5107.

With regard to the veteran's claim for service connection for 
tinnitus, his service medical records do not reflect any 
complaints or findings regarding that condition.  When he was 
afforded the VA audiological examination in March 1998 he 
indicated that he had a constant bilateral tinnitus that had 
begun some 10 to 15 years previously.  However, the veteran 
has related that he had been exposed to acoustic trauma 
during service and the available separation documents show 
that he served on an aircrew and as an aircraft maintenance 
technician during his some 20 years of active service.  
During the November 1998 regional office hearing, the veteran 
testified that he had flown aboard B-25's during service and 
had been exposed to loud engine noises.  In the Board's 
opinion, the evidence is adequate to establish that the 
veteran has bilateral tinnitus and that it developed as a 
result of exposure to acoustic trauma in service.  
Accordingly, it follows that entitlement to service 
connection for the bilateral tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131.  In arriving at its decision in 
this regard, the Board has again resolved all doubt in favor 
of the veteran.  38 U.S.C.A. § 5107.

The veteran's service medical records reflect that in March 
1962 he had gone into an altitude chamber and had developed 
ear pain which was diagnosed as barotitis in his left ear.  
However, when the veteran was examined for retirement from 
service it was indicated that the condition had responded to 
treatment and that there had been no recurrence, 
complications or sequelae.  On the physical examination the 
clinical evaluation of the ears was normal.  When the veteran 
was afforded the VA ear examination in March 1998 the ears 
were again normal.  The veteran testified at the November 
1998 regional office hearing that he had not had any further 
problems after the episode of barotitis of the left ear 
during service.  Accordingly, in the absence of any current 
medical diagnosis of disability involving the left ear, there 
is no evidentiary basis which would permit a grant of service 
connection for residuals of barotitis of the veteran's left 
ear.  38 U.S.C.A. §§ 1110, 1131.

The veteran's service medical records including the physical 
examination for retirement from service do not reflect any 
reference to a bilateral ear fungus.  As noted previously, 
when he was afforded the VA ear examination in March 1998 the 
ears were normal.  The veteran related at the November 1998 
hearing that he had had a fungus infection involving his ears 
while serving in the Philippines; however, he also stated 
that after being treated for the infection he had not had any 
further problems.  He related that his only current symptom 
involving his left ear was that the ear wax was red in color 
instead of yellow.  However, the discoloration of the ear wax 
has not been shown to result in any physical impairment and 
in any event is not a disability for which service connection 
may be established.  Thus, service connection for residuals 
of a fungus infection of the veteran's ears is not warranted.  
38 U.S.C.A. § §§ 1110, 1131.


ORDER

Entitlement to service connection for a chronic right 
shoulder disability, a chronic right elbow disability and 
bilateral tinnitus is established.  The appeal is granted to 
this extent.  Entitlement to service connection for barotitis 
of the veteran's left ear and a bilateral ear fungus is not 
established.  The appeal is denied to this extent.


REMAND

With regard to the veteran's claim for service connection for 
benign prosthetic hypertrophy, his service medical records 
reflect that when he was afforded an annual flight physical 
examination in July 1962 the prostate was noted to be one-
plus enlarged.  When he was examined for retirement from 
service in June 1963 the prostate was normal in size and 
consistency.  

In connection with the veteran's recent claim for VA 
disability benefits, the regional office has received records 
from Richard N. Isaacson, M.D., reflecting treatment of the 
veteran from 1993 to 1997 for an elevated PSA test with some 
mild benign prosthetic hypertrophy.  The record is unclear as 
to whether there is any relationship between his current 
benign prosthetic hypertrophy and the prostate enlargement 
noted in service.  

As noted previously, under the Veterans' Claims Assistance 
Act of 2000, the VA has a duty to assist a veteran in 
connection with his claim.  This includes affording the 
veteran a VA examination and obtaining an opinion when 
necessary to decide the claim.  The Board believes that 
additional information would be desirable with regard to the 
veteran's claim for service connection for benign prosthetic 
hypertrophy and the case is REMANDED for the following 
action:

1.  The veteran should be afforded a 
special urological examination in order 
to determine the nature and extent of any 
disability involving the prostate.  All 
indicated special studies should be 
conducted.  To the extent possible, the 
examiner should express an opinion as to 
whether there is any relationship between 
any current prostate disability and the 
enlarged prostate noted during the 
veteran's military service.  The claims 
file is to be made available to the 
examiner for review.  

2.  The veteran's claim for service 
connection for benign prosthetic 
hypertrophy should then be reviewed by 
the regional office.  If the 
determination regarding that claim 
remains adverse to the veteran he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issue on appeal 
pending completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





